In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-14-00097-CR
                            ________________________

                     FREDDIE LIENDO ZAMORA, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE



                      On Appeal from the County Court at Law No. 2
                                   Potter County, Texas
           Trial Court No. 138,213-2; Honorable Pamela Cook Sirmon, Presiding


                                     April 2, 2014

                           MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.



      Following a plea of not guilty, Appellant, Freddie Liendo Zamora, was convicted

of the Class A misdemeanor offense of driving while intoxicated. Pending before this

Court is Appellant's Motion to Dismiss Appeal in which he moves to have his notice of

appeal withdrawn and this appeal dismissed. As required by Rule 42.2(a) of the Texas

Rules of Appellate Procedure, the motion is signed by Appellant and his attorney. No
decision of this Court having been delivered, the motion is granted, and the appeal is

dismissed. No motion for rehearing will be entertained, and our mandate will issue

forthwith.



                                              Patrick A. Pirtle
                                                  Justice

Do not publish.




                                          2